DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 3/25/22.    
Claim(s) 8-20 is/are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 8-20 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 8 & 15 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “a server” is/are non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP §2106 II.(A)).  Therefore, the claimed subject matter as a whole fails to fall within the definition of a machine/manufacturer patentable eligible category subject matter.
As such, the claim(s) 8 & 15 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE CLAIMED INVENTION COMPLIES WITH 35 U.S.C. §101 under subsection 1.  Nonstatutory subject matter.
Other dependent claims 9-14 & 16-20, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Objections
Claim(s) 8-20 is/are unclear to the examiner; what does it mean by stating “configured to unilaterally perform server load balancing, the server being associated with a particular server identity from the plurality of identities and comprising one or more application services, and being configured to: populate the database with the particular server identity a client application identifier associated with the particular server identity”?  The Examiner is not sure how matching the server identity with the client application identifier could perform the server load balancing?  Please clarify

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lahti, U.S. Pub/Patent No. 2003/0101246 A1.
As to claim 8, Lahti teaches a server in communication with the database, connected to a network, and configured to unilaterally perform server load balancing, and in communication with a directory service, the server comprising: 
a directory service in communication with the database and configured to 
retrieve, from the database, a plurality of server identities associated with a plurality of servers and a plurality of client application identifiers associated with the server identities, in response to a directory service request from a client (Lahti, page 2, paragraph 12; page 3, paragraph 25-26; page 4, paragraph 37; i.e., [0012] An application identifier corresponding to the network application, and associated application access parameters including an application server address of one of the multiple applications servers, is embedded into provisioning information. The mobile terminal is provisioned to facilitate access to the network application via the application server identified by the application server address provided with the provisioning information. In accordance with a more particular embodiment of the invention, the method further includes pre-configuring a software module, such as a user agent, at the mobile terminal to recognize the application identifier, and accessing the network application via the application server corresponding to the application server address using the software module; [0025] The present invention is directed to a system and method for facilitating mobile terminal access to a particular application available via multiple application servers on a network. The present invention involves providing an application identifier by a network server, such as a provisioning server, to a mobile terminal. Along with the application identifier are various access parameters that the mobile terminal uses to facilitate access to the application identified by the application identifier. The mobile terminal accesses the network application corresponding to the application identifier at a particular application server identified; according to Detail Description, paragraph 45), and 
communicate the plurality of client application identifiers to the client (Lahti, page 3, paragraph 27; i.e., [0027] the provisioning process may occur in connection with providing a new service to a mobile device, or in connection with upgrading services and applications already being used at that mobile terminal);
one or more application services configured to respond to an application service request from the client (Lahti, page 2, paragraph 13; i.e., [0013] At least one of the provisioning files includes an application identifier corresponding to the target application. The provisioning file(s) further includes application access parameters associated with the application identifier, where at least one of the application access parameters includes an application server address of one of the plurality of application servers); 
wherein the server is associated with a particular server identity from the plurality of server identities and is configured to: 
populate the database with the particular server identity and a client application identifier associated with the server identity (Lahti, page 5, paragraph 42; i.e., [0042] an application ID is embedded within documents or records carrying WAP provisioning information, and pushed to the WAP terminal 306. The application ID is then used with its corresponding access parameters for more application-specific connectivity purposes, and to identify the particular application server in which to access the desired application).
As to claim 9, Lahti teaches the server as recited in claim 8 wherein the directory service is configured to respond to a directory information request from at least one of the client, the server, or an additional server (Lahti, page 5, paragraph 42; i.e., [0042] an application ID is embedded within documents or records carrying WAP provisioning information, and pushed to the WAP terminal 306. The application ID is then used with its corresponding access parameters for more application-specific connectivity purposes, and to identify the particular application server in which to access the desired application).
As to claim 10, Lahti teaches the server as recited in claim 9 wherein the directory information includes an association of the plurality of server identities to the plurality of client application identifiers, thereby indicating the capability of the one or more application services of each of the plurality of servers (Lahti, page 5, paragraph 45; i.e., [0045] The push initiator 400 may be any server or network element capable of providing provisioning information via push technology,
such as a provisioning push server).
As to claim 11, Lahti teaches the server as recited in claim 10 wherein the directory service is configured to communicate, via the network, with a second directory service of a second server from the plurality of servers (Lahti, page 3, paragraph 30; i.e., [0030] the mobile terminal(s) 102 receive and process an application ID and corresponding access parameters including an identification
of one of a plurality of application servers which is to serve the application 108. By recognizing the application ID, the mobile terminal can ascertain the application server that is to serve the application).
As to claim 12, Lahti teaches the server as recited in claim 8 wherein the server is further configured to service client requests for application services (Lahti, page 4, paragraph 37; i.e., [0037] In a typical client/server model, a client requests a service or information from a server, which then responds in transmitting information to the client).
As to claim 13, Lahti teaches the server as recited in claim 12 wherein the client request includes a request for an application session (Lahti, page 3, paragraph 27; i.e., [0027] the provisioning process may occur in connection with providing a new service to a mobile device, or in connection with upgrading services and applications already being used at that mobile terminal).
As to claim 14, Lahti teaches the server as recited in claim 8, wherein the server identities includes an IP address (Lahti, page 2, paragraph 12; page 3, paragraph 25-26; page 4, paragraph 37; i.e., [0012] An application identifier corresponding to the network application, and associated application access parameters including an application server address of one of the multiple applications servers, is embedded into provisioning information. The mobile terminal is provisioned to facilitate access to the network application via the application server identified by the application server address provided with the provisioning information. In accordance with a more particular embodiment of the invention, the method further includes pre-configuring a software module, such as a user agent, at the mobile terminal to recognize the application identifier, and accessing the network application via the application server corresponding to the application server address using the software module).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahti, U.S. Pub/Patent No. 2003/0101246 A1 in view of Srivastava, U.S. Patent/Pub. No. 6,856,991 B1.
As to claim 15, Lahti teaches a system comprising: 4Application No. 17/073,990Attorney Docket No. 208273-9285-USO4 Response to Office action dated December 27, 2021 
a database configured to store a client application identifier and an associated server identity, the client application identifier indicating an application service capability of an associated server (Lahti, ; page 2, paragraph 13; page 5, paragraph 42i.e., [0013] At least one of the provisioning files includes an application identifier corresponding to the target application. The provisioning file(s) further includes application access parameters associated with the application identifier, where at least one of the application access parameters includes an application server address of one of the plurality of application servers; [0042] an application ID is embedded within documents or records carrying WAP provisioning information, and pushed to the WAP terminal 306. The application ID is then used with its corresponding access parameters for more application-specific connectivity purposes, and to identify the particular application server in which to access the desired application); 
a directory service in communication with the database and configured to retrieve, from the database, a plurality of server identities associated with a plurality of servers and a plurality of client application identifiers associated with the server identities, in response to a directory service request from a client (Lahti, page 2, paragraph 12; page 3, paragraph 25-26; page 4, paragraph 37; i.e., [0012] An application identifier corresponding to the network application, and associated application access parameters including an application server address of one of the multiple applications servers, is embedded into provisioning information. The mobile terminal is provisioned to facilitate access to the network application via the application server identified by the application server address provided with the provisioning information. In accordance with a more particular embodiment of the invention, the method further includes pre-configuring a software module, such as a user agent, at the mobile terminal to recognize the application identifier, and accessing the network application via the application server corresponding to the application server address using the software module; [0025] The present invention is directed to a system and method for facilitating mobile terminal access to a particular application available via multiple application servers on a network. The present invention involves providing an application identifier by a network server, such as a provisioning server, to a mobile terminal. Along with the application identifier are various access parameters that the mobile terminal uses to facilitate access to the application identified by the application identifier. The mobile terminal accesses the network application corresponding to the application identifier at a particular application server identified; according to Detail Description, paragraph 45), and 
communicate the plurality of client application identifiers to the client (Lahti, page 3, paragraph 27; i.e., [0027] the provisioning process may occur in connection with providing a new service to a mobile device, or in connection with upgrading services and applications already being used at that mobile terminal); and 
	But Lahti failed to teach the claim limitation wherein a server in communication with a database, and connected to a network, and configured to unilaterally perform server load balancing, the server being associated with a particular server identity from the plurality of identities and comprising one or more application services, and being configured to: populate the database with the particular server identity a client application identifier associated with the particular server identity.
However, Srivastava teaches the limitation wherein a server in communication with a database, and connected to a network, and configured to unilaterally perform server load balancing, the server being associated with a particular server identity from the plurality of identities and comprising one or more application services, and being configured to: populate the database with the particular server identity a client application identifier associated with the particular server identity (Srivastava, col 4, lines 56-65; col 5, lines 30-48; i.e., a mapping of a client identifier to a server identifier is stored at the client side and server side in cookies. The cookies enable a device to determine if a new request has a past association with previous flows or a previously selected server. In order to read the cookie data, the client connection is TCP terminated at the server load-balancing device, and a new client connection is initiated to the chosen server; At the server load-balancing device, a TCP splicing approach is used to combine the original client connection; the first packet of a client request is received at the first load-balancing node. The server load balancing decision is combined for both global and local server load-balancing.).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lahti to substitute path list from Srivastava for application sever address from Lahti improved approaches to deliver content to clients without the disadvantages of past approaches (Srivastava, col 3, lines 5-8).

Claim(s) 16-20 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 9-13.  Therefore, claim(s) 16-20 is/are also rejected for similar reasons set forth in claim(s) 9-13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “a server in communication with a database, and connected to a network, and configured to unilaterally perform server load balancing, the server being associated with a particular server identity from the plurality of identities and comprising one or more application services, and being configured to: populate the database with the particular server identity a client application identifier associated with the particular server identity” (see Applicant’s response, 3/25/22, page 9-10).  It is evident from the detailed mappings found in the above rejection(s) that Srivastava disclosed this functionality (see Srivastava, col 4, lines 56-65; col 5, lines 30-48).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “a server in communication with a database, and connected to a network, and configured to unilaterally perform server load balancing, the server being associated with a particular server identity from the plurality of identities and comprising one or more application services, and being configured to: populate the database with the particular server identity a client application identifier associated with the particular server identity” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Brown, U.S. Patent/Pub. No. US 20110225298 A1 discloses client ID associated with the server ID and load balance. 
Chauhan, U.S. Patent/Pub. No. US 20150341428 A1 discloses load balancer which corresponding the server ID with the client ID.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449